DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al (US 2012/0189899) in view of Nakabayashi (US 2010/0104941).
Regarding claim 1, Kanda teaches an electric storage device (Fig. 1, 1) comprising: a hollow case (Fig. 1, 2) having an enclosed interior space (Fig. 1, inside 2) and an exterior surface (Fig. 1, outside of 2); 
However, Kanda fails to teach an electrolyte located in the enclosed interior space of the case and at least partially impregnating the electrode body, the first elastic, conductive connection member having a single bend, and the second elastic, conductive connection member having a single bend.
Nakabayashi teaches an electrolyte (electrolyte not shown in drawings [0166]) located in the enclosed interior space of the case and at least partially impregnating the electrode body (Fig. 2 and 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Nakabayashi to the invention of Kanda, in order to construct the devices using known specifications and designs in the art such as an electrolytic capacitor rather than a dry battery and a single bend rather than multiple bends, to meet user needs based on known design possibilities.
Regarding claim 2, Kanda, as modified by Nakabayashi, further teaches that the hollow case comprises upper and lower main walls (Fig. 1, walls in X direction) having one or more side walls (Fig. 1, top and bottom walls in Z direction) extending there between, the hollow case lying in a plane extending between the upper and lower main walls (Fig. 1); and2 AFDOCS/23990345.1Application No.: 16/186885Attorney Docket No.: 036433.03995the first and second electrode terminals are each provided on respective parts of one or more of the side walls (Fig. 1, 8 on 3).  
Regarding claim 3, Kanda, as modified by Nakabayashi, further teaches that a virtual straight line connecting a center of the first electrode terminal and a center of the second electrode terminal does not overlap with the electrode body as viewed along the plane of the hollow case (Fig. 1, line from 81 to 82 would be outside case).  
Regarding claim 4, Kanda, as modified by Nakabayashi, further teaches that a virtual straight line connecting a center of the first electrode terminal and a center of the second electrode terminal does not overlap with the electrode body as viewed along a plane in which the hollow case lies (Fig. 1, line from 81 to 82 would be outside case).  
Regarding claim 5, Kanda, as modified by Nakabayashi, further teaches that the first elastic, conductive connection member is constituted by a plate member (Fig. 4, 7) including a first part connected to the first leading end part (Fig. 4, where 7 meets 5), a second part (Fig. 4, where 7 meets 8) connected to the first electrode terminal, and a first bent part (Fig. 4, bend in 7) connecting the first and 
Regarding claim 6, Kanda, as modified by Nakabayashi, further teaches that the electrode body and the hollow case are physically joined together (Fig. 4, connected by spacer 9).  
Regarding claim 7, Kanda, as modified by Nakabayashi, further teaches that the electrode body and the case are physically joined together by an adhesive layer (Fig. 6, 11 [0040]) bonding the electrode body to the hollow case (Fig. 6, 11 would at least partially bond the electrodes to the case).  
Regarding claim 8, Kanda, as modified by Nakabayashi, further teaches that at least one of the first and second electrode terminals are formed by the hollow case (Fig. 1, 8 is formed by the case 3).  
Regarding claim 17, Kanda, as modified by Nakabayashi, further teaches that the first and second elastic, conductive connection members can have multiple U-shapes (Kanda Fig. 4) or a V shape (Nakabayashi Fig. 2). 
However, Kanda, as modified by Nakabayashi, fails to specifically teach that the first and second elastic, conductive connection members are each U-shaped members.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first and second elastic, conductive connection members are each U-shaped members, in order to fit user needs and size and shape guidelines, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, Kanda, as modified by Nakabayashi, further teaches that each of the first and second elastic, conductive connection members bends back on itself (Fig. 4).
Regarding claim 12, Kanda teaches an electric storage device (Fig. 1, 1) comprising: a hollow case (Fig. 1, 2/3) having an enclosed interior space (Fig. 1, inside 2) and an exterior surface (Fig. 1, outside of 2 and 3); positive and negative spaced external electrode terminals (Fig. 1, 81/82) which are exposed at respective positions at the exterior surface of the hollow case (Fig. 1, 8 coming out of 3); an electrode body (Fig. 1, 10) disposed in the interior space of the hollow case (Fig. 1), the electrode body including a plurality of electrode pairs (Fig. 1, 4), each electrode pair including a positive electrode (Fig. 1, 41) and a negative electrode (Fig. 1, 42) separated by a respective separator (Fig. 1, 6); each of the positive electrodes having a respective positive electrode extension part (Fig. 3, 51) extending outside of the electrode body and into the interior space of the hollow case (Fig. 1), the positive electrode extension parts abutting one another (Fig. 2, where 51 meets 71) at a first leading end part (Fig. 2, where 51 meets 71) located inside the hollow space of the hollow case (Fig. 1) so as to be physically and electrically coupled to one another (Fig. 2); each of the negative electrodes having a respective negative electrode extension part (Fig. 3, 52) extending outside of the electrode body and into the interior space of the hollow case (Fig. 3), the negative electrode extension parts abutting one another at a second leading end part (Fig. 3, where 52 meets 72) located inside the hollow space of the case so as to be physically and electrically coupled to one another (Fig. 3);4 AFDOCS/23990345.1Application No.: 16/186885Attorney Docket No.: 036433.03995a first elastic connection member (Fig. 3, 71) electrically connecting the first leading end part to the positive external electrode terminal (Fig. 4), the first elastic connection member having an elasticity in a direction extending from the positive external electrode terminal to the first leading end part (Fig. 4, [0044]); and a second elastic connection member (Fig. 3, 72) electrically connecting the second leading end part to the negative external electrode terminal (Fig. 1), the second elastic connection member having an elasticity in a direction extending from the negative external electrode terminal to the second leading end part (Fig. 4, [0044]).  

Nakabayashi teaches an electrolyte (electrolyte not shown in drawings [0166]) located in the case and at least partially impregnating the electrode body (Fig. 2 and [0166]), the elastic connection member has a single bend (Fig. 2, 39 has a single bend).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Nakabayashi to the invention of Kanda, in order to construct the devices using known specifications and designs in the art such as an electrolytic capacitor rather than a dry battery and a single bend rather than multiple bends, to meet user needs based on known design possibilities.
Regarding claim 13, Kanda, as modified by Nakabayashi, further teaches that the first and second elastic connection members can have multiple U-shapes (Kanda Fig. 4) or a V shape (Nakabayashi Fig. 2). 
However, Kanda, as modified by Nakabayashi, fails to specifically teach that the first and second elastic connection members are each U-shaped members.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the first and second elastic connection members are each U-shaped members, in order to fit user needs and size and shape guidelines, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 14, Kanda, as modified by Nakabayashi, further teaches that each of the first and second elastic connection member bends back on itself (Fig. 4).  
Regarding claim 15, Kanda, as modified by Nakabayashi, further teaches that the first elastic connection member is constituted by an elastic plate member (Fig. 4, 7) including a first part (Fig. 4, where 7 meets 5) connected to the first leading end part (Fig. 4), a second part (Fig. 4, where 7 meets 8) connected to the positive electrode terminal (Fig. 4), and a first bent part (Fig. 4, bend in 7) connecting the first and second parts (Fig. 4); and the second connection member is constituted by an elastic plate member (Fig. 4, 7 for 72 in Fig. 3) including a third part (Fig. 4, where 7 meets 5) connected to the second leading end part (Fig. 4), a fourth part (Fig. 4, where 7 meets 8) connected to the negative electrode terminal (Fig. 4), and a second bent part (Fig. 4, bend in 7) connecting the third and fourth parts (Fig. 7).  
Regarding claim 16, Kanda, as modified by Nakabayashi, further teaches that AFDOCS/23990345.1Application No.: 16/186885Attorney Docket No.: 036433.03995the positive electrode extension parts are elastic in a direction extending from the first leading end part to the electrode body (Fig. 4, 7 [for 71 in Fig. 3] elastic from 3 to 15 [0044]); and the negative electrode extension parts are elastic in a direction extending from the second leading end part to the electrode body (Fig. 4, 7 [for 72 in Fig. 3] elastic from 3 to 15 [0044]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al (US 2012/0189899) in view of Nakabayashi (US 2010/0104941) in further view of Rawal et al (US 8094434).
Regarding claim 9, Kanda fails to teach the claim limitations.
Rawal teaches that the electrode body (Fig. 1, 20) is adhesively joined to one of the upper and lower main walls (Fig. 1, joined to lower wall 122 by 133) and is spaced from the other of the upper and lower main walls (Fig. 1, spaced from upper wall 125).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Rawal to the invention of Kanda, in order to construct the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al (US 2012/0189899) in view of Nakabayashi (US 2010/0104941) in further view of Lark et al (US 2015/0062783).
Regarding claim 10, Kanda fails to teach the claim limitations.
Lark teaches that the hollow case (Fig. 4, 3) has an outer shape as viewed along the plane (Fig. 4, from 5 to 5) that is rectangular in shape (Fig. 4) with a rectangular cut out (Fig. 4 at 15) extending along two sides of the rectangular shape (Fig. 4 left and bottom sides).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Lark to the invention of Kanda, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848